— Appeal from a judgment of the Supreme Court (Lewis, J.), entered February 19, 1993 in Clinton County, which denied petitioner’s application for an order to show cause commencing a proceeding against respondents pursuant to CPLR article 78.
This appeal must be dismissed insofar as the denial of an ex parte order to show cause is not appealable. In any event, were we to reach the merits, it is clear that petitioner’s application was patently frivolous and under no circumstances could he have prevailed in this CPLR article 78 proceeding.
Cardona, P. J., Mercure, Casey, Weiss and Yesawich Jr., JJ., concur. Ordered that the appeal is dismissed, without costs.